                                                                                   FiLED
                        IN THE UNITED STATES DISTRICT COURT
                                                                             U.S. DISTRICT COURT
                                                                                 AUGUSTA OIV.
                        FOR THE SOUTHERN DISTRICT OF GEORGIA
                                STATESBORO DIVISION
                                                                         20HAR19 PH h09
                                             *
WASEEiM DAKER,
                                             *
                                                                        CLERK
       Plaintiff,                            *                                 SOTOTSI OF GA.
                                             *

                                             ★
             V.                                             CV 618-013
                                             ★

                                             •A-
SHERIFF KYLE SAFE,
                                             ★

                                             ★
       Defendant.




                                       ORDER




       Presently before the Court are pro se Petitioner Waseem Daker's

motion for leave to appeal in forma pauperis ("IFF") and to exceed

page and word limitations (Doc. 25) and motion for extension of time

to file motion to appeal IFF (Doc. 26).               Also before the Court is an

Order from        the   Eleventh   Circuit     remanding   the   case   to    determine

whether a certificate of appealability should issue.^                (Doc. 28.)       For

the following reasons, Petitioner's motions are denied.

       In   its    Order    adopting   the   United   States     Magistrate      Judge's

Report and Recommendation, the Court denied Petitioner leave to appeal

IFF.   Accordingly, IT IS HEREBY ORDERED that Petitioner's motion to

proceed IFF on appeal and to exceed page and word limitations (Doc.




1 Petitioner filed a notice of appeal on November 22, 2019 without
having been issued a certificate of appealability. See 28 U.S.C. §
2253; Fed. R. App. P. 22(b) (stating, that appeals from a final order
in a 28 U.S.C. § 2241 proceeding may not be taken without a certificate
of appealability).
25) and motion for extension of time to file appeal IFP (Doc. 26) are

DENIED AS MOOT.


        The Eleventh Circuit's Order remanding the case to this Court

stems from Petitioner's notice              of appeal (Doc.      17)   of the         Order

adopting the Report and Recommendations dismissing his petition (Doc.

14).    A certificate may issue only if Petitioner makes "a substantial

showing    of the     denial of a         constitutional     right."      28   U.S.C. §

2253(c)(2).    "At the [certificate of appealability] stage, the only

question is whether the applicant has shown that ^jurists of reason

could     disagree    with    the     district    court's      resolution        of     his

constitutional       claims   or    that    jurists   could    conclude    the    issues

presented are adequate to deserve encouragement to proceed further.'"

Buck V.    Davis, 137 S. Ct. 759, 773 (2017) (quoting Miller-El v.

Cockrell,    537     U.S.   322,    327    (2003)).     As    demonstrated       by    the

Magistrate Judge's Report and Recommendation, which was adopted as

the opinion of this Court, Petitioner has not made the requisite

showing.    Thus, a certificate of appealability is HEREBY DENIED.

        ORDER ENTERED at Augusta, Georgia this                 ^ay<^f M^ch, 20^.


                                                J. RJ^NDW HALL,/CPTIEF JUDGE
                                               _unit£d^tates district court
                                                SOUTHERN     DISTRICT OF GEORGIA
